Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

FUEL CELL STACK

Examiner: Adam Arciero	SN: 17/118,038	Art Unit: 1727	June 4, 2022

DETAILED ACTION
Applicant’s representative, Joseph Carrier, contacted the Examiner to discuss amending claims 9 and 10 to depend off of claim 7 as was originally intended because the parent application USSN 15/723,780, claims 18 and 19 (which correspond to present claims 9 and 10) both depended from claim 16 (which corresponds to present claim 7). The Examiner agreed to amend the dependency of claims 9 and 10 accordingly via Examiner’s Amendment in a Corrected Notice of Allowability below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph Carrier on June 1, 2022.
The application has been amended as follows: Claims 9 and 10 are amended to depend off of claim 7. Claims 9 and 10 now read:
9. (Currently amended) The fuel cell stack according to claim 7, wherein, in a non-compressed state, of adjacent seals among the plurality of seals, a seal provided farther from the potting portion is larger than a seal provided closer to the potting portion in respect of a protruding height in lateral cross section and a width in a direction perpendicular to a direction of the protruding height.

10. (Currently amended) The fuel cell stack according to claim 7, wherein a seal plate accommodating the potting portion is interposed between the opening and the grommet; and
	the plurality of seals tightly contact the seal plate.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: The reasons for Allowance set forth in the previous Notice of Allowability stands.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727